—Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: Defendant was convicted after a jury trial of one count of sodomy in the first degree, two counts of sodomy in the second degree, four counts of sexual abuse in the first degree, three counts of sexual abuse in the second degree and one count of endangering the welfare of a child. He was sentenced to consecutive sentences of incarceration of 8 to 24 years on the conviction of sodomy in the first degree and 2 to 6 years on each of the four convictions of sexual abuse in the first degree, together with concurrent sentences *988on the other counts. The aggregate sentence was thus 16 to 48 years.
We exercise our discretion in the interest of justice to modify the sentence on the conviction of sodomy in the first degree to a term of incarceration of 4 to 12 years, thereby reducing the aggregate sentence to a term of incarceration of 12 to 36 years.
Defendant was a 21-year-old college student at the time of trial and was 19 at the time the crimes were committed. His six young victims were attending a summer camp where defendant was employed as a counselor. While the violation of trust that occurred is reprehensible, in our view the sentence as modified reflects a proper balancing of the harm to the victims and the opportunity for rehabilitation of defendant.
We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Yates County Court, Falvey, J.—Sodomy, 1st Degree.) Present—Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.